Per Curiam.
In State Board of Law Examiners v. Bensel, reported in 119 Minn. 532, 137 N. W. 1115, respondent was ordered suspended from his office as attorney at law until October 11, 1913. This is an application for his disbarment; the charges being to the effect that, since and after his suspension, he (1) caused or permitted circulars and also a newspaper article to be published, advertising to the public that he was still practicing his profession in this state, and would continue to practice and act as an attorney at law “just as usual;” (2) permitted the publication of notice of mortgage foreclosure sale by advertisement over his signature as attorney for the mortgagees; and (3) assisted in trials of causes in our district court as if he were associate counsel.
Respondent made application for an order of annulment of the order of suspension, which was heard with the disbarment proceeding.
While the secretary of the board of examiners admits the insufficiency of the evidence to sustain the last charge, yet it appears that respondent’s conduct in this regard has not been in accord with the spirit of the previous order, and *530tlie other two charges are found to be true, with extenuating circumstances as to all.
Respondent’s application is denied, and it is ordered that he be and is hereby further suspended from his office as attorney and counsellor at law in the courts of this state until January 1, 1914.